 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL C. TOMASINI,                               No. 2:18-cv-3020 MCE CKD P
12                      Plaintiff,
13              v.                                    ORDER
14    JESSICA DUNCAN,
15                      Defendant.
16

17          Defendant Duncan has filed a request to opt out of the court’s post-screening ADR

18   project. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Defendant Duncan’s request to opt out of the court’s post-screening ADR project is

20   granted;

21          2. The stay imposed in this action on March 29, 2019 is lifted; and

22          3. Defendant Duncan shall file her response to plaintiff’s complaint within 14 days.

23   Dated: May 13, 2019
                                                    _____________________________________
24
                                                    CAROLYN K. DELANEY
25                                                  UNITED STATES MAGISTRATE JUDGE

26
27   1
     toma3020.oo
28
